Title: To John Adams from Joshua Cushman, 2 August 1814
From: Cushman, Joshua
To: Adams, John


				
					Sir—
					Winston, August 2, 1814—
				
				As a token of my high respect, I inclose to you an oration delivered on the late anniversary of American Independence. I present it not from an impression that it contains any uncommon excellence; but because it inculcates doctrines and countenances a Spirit of loyalty to the Powers that be, which, I believe, you have uniformly Sanctioned, not less in the Shade of retirement than when presiding over the civil destinies of the nation. Union of the States under a Federal Head, a qualified Subordination of all the members to this Head, together with a Stable and an efficient Government, able to bear down the faction of the great, as well as to awe into Silence the Sedition of the Small, are the faith taught by the political Patriarchs and Apostles of our country. Having deeply imbibed the principles of this faith, I am in full fellowship with those who are enlisted under the national banners, and Subscribe to the creed, that the war, being just, ought to be prosecuted with vigour till a peace can be obtained, Securing to us our rights, our Safety, and our honour. With every Sentiment of respect, I am, Sir, your most obedient, / humble Servant.
				
					Joshua Cushman.
				
				
					P.S. Mrs. Cushman, learning that I was inclosing an oration to you, embraces the opportunity of uniting with me in tendering most respectful regards to you, Mrs. Adams, and those of your family to whom we have the pleasure of being known.
				
			